

Exhibit 10.2


AMENDMENT
TO
EMPLOYMENT AGREEMENT


           THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
January 7, 2013, by and between Valassis Communications, Inc. (the
“Corporation”) and Robert L. Recchia (the “Executive”).
 
           WHEREAS, the Corporation and the Executive entered into that certain
Employment Agreement effective as of March 18, 1992, as amended on January 2,
1996, January 3, 1997, December 9, 1998, December 23, 1999, June 8, 2000, March
14, 2001, December 21, 2001, July 8, 2002, January 9, 2004, January 11, 2005,
May 24, 2007, December 23, 2008 and May 23, 2012 (the “Employment Agreement”);


           NOW, THEREFORE, for good and valuable consideration, the sufficiency
of which is acknowledged, the parties hereto agree as follows:
 
1.           Section 3(b) of the Employment Agreement shall be amended and
restated as follows:


“Commencing on January 1, 2013, with respect to each six month period ending on
June 30 and December 31 thereafter during the Employment Period, the Executive
shall be paid by the Corporation a semi-annual cash bonus in accordance with the
performance targets (the “Targets”) set by the Board and/or the
Compensation/Stock Option Committee (the “Committee”).  Such targets may be
semi-annual, annual or a combination of both. The target annual cash bonus will
be 100% of the Annual Base Salary (the “Target Award”).  The actual amount of
the award shall range from zero to 130% of the Target Award based upon
achievement of specified performance objectives as set by the Board and/or
Committee.  Each such bonus shall be paid promptly after the end of the
applicable performance period.”


2.           Section 5(a)(i)(2) of the Employment Agreement shall be deleted in
its entirety and any references in Section 5(a)(i) to “clause (2)” shall be
deleted in their entirety.


3.           Section 5(a)(iii) of the Employment Agreement shall be amended and
restated as follows:
 
“(iii) in the event of Termination other than by reason of the Executive’s death
or Disability, the Corporation shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination an amount equal to the Executive’s
then current maximum annual bonus opportunity; and”


4.           All other terms of the Employment Agreement shall remain in full
force and effect.
 
5.          This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
 

 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the Executive and the Corporation have caused
this Agreement to be executed as of the day and year first written above.
 

 
VALASSIS COMMUNICATIONS, INC.
     
By:       /s/ Todd
Wiseley                                                           
 
Name: Todd Wiseley
 
Title:  Secretary
         
/s/ Robert L.
Recchia                                                                 
 
Robert L. Recchia


